                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


GREGORY PAPADOPOULOS,              )
          Plaintiff,               )
                                   )   Civ. Action No. 19-11331-PBS
          v.                       )
                                   )
US GOVERNMENT, et al.,             )
          Defendants.              )

                         MEMORANDUM AND ORDER

                            July 18, 2019

SARIS, C.D.J.

     For the reasons stated below, the Court grants plaintiff’s

motion to proceed in forma pauperis, denies plaintiff’s motion

seeking preliminary injunctive relief and dismisses this action.

                              BACKGROUND

     Plaintiff Gregory Papadopoulos, a resident of New York,

filed his self-prepared complaint naming as defendants the

United States Government, the Federal Bureau of Investigation

(“FBI”) and Alfonso “Alfy” Fanjul (alleged “boss of Fanjul

Organized Crime Family”).    See Docket No. 1, Complaint

(“Compl.”).    Plaintiff alleges “corrupt cooperation and

conspiracy” between the FBI and Fanjul and seeks monetary,

declaratory and injunctive relief.     Id. at p. 1.

     Plaintiff's complaint consists primarily of a recounting of

events spanning more than twenty-five years as well as a list of

plaintiff’s subsequent efforts for legal redress.     Plaintiff
arrived in the United States from Greece in 1964 to attend

Columbia University and subsequently married and became a

successful trader and broker on Wall Street.    Compl. p. 2.

Plaintiff states that beginning in “1995[, the] defendants

imitating the FBI-Whitey Bulger conspiracy in Boston set out to

destroy our lives.”   Id. at p. 2.    With the complaint, plaintiff

attaches the following three exhibits: (1) a description of

Fanjul Organized Crime Family; (2) a list of judicial

assignments of 80 federal and states cases submitted as proof of

an “FBI-Gangster conspiracy,” and (3) an email from plaintiff’s

sister which plaintiff alleges is a settlement offer from the

FBI. Id.

     With his complaint, Papadopoulos filed a self-prepared

motion to proceed in forma pauperis as well as an affidavit in

support of his request for a preliminary injunction.     See Docket

Nos. 2, 3.

                   MOTION TO PROCEED IN FORMA PAUPERIS

     A party filing a civil action must either pay the filing

fee or file an application to proceed in forma pauperis.    See 28

U.S.C. § 1914(a); 28 U.S.C. § 1915 (proceedings in forma

pauperis).    Upon review of Papadoupoulos’ motion, the Court

concludes that he has shown that he is without assets to pay the

filing fee.   Accordingly, his motion is allowed.



                                  2
                          SCREENING OF THE COMPLAINT

      Because the plaintiff is proceeding in forma pauperis, his

complaint is subject to screening under 28 U.S.C. § 1915(e)(2).

This statute authorizes federal courts to dismiss actions in

which a plaintiff seeks to proceed without prepayment of fees if

the action is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief.          See 28 U.S.C. §

1915(e)(2).

      When examining the sufficiency of the pleadings, the court

considers whether the plaintiff has pled “enough facts to state

a claim to relief that is plausible on its face.”            Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007).           “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”            Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).            The court

accepts well-pleaded allegations of the complaint as true,

drawing all reasonable inferences in favor of the plaintiff.1

      A pro se plaintiff such as Papadopoulos is entitled to a

liberal reading of his allegations, even when such allegations



1 The Court “may augment these facts and inferences with data points gleaned
from documents incorporated by reference into the complaint, matters of
public record, and facts susceptible to judicial notice.” Haley v. City of
Boston, 657 F.3d 39, 46 (1st Cir. 2011).

                                      3
are inartfully pled.   See Haines v. Kerner, 404 U.S. 519, 520–21

(1972); Rodi v. New Eng. Sch. of Law, 389 F.3d 5, 13 (1st Cir.

2004).

                               DISCUSSION

     Even construed liberally, Papadopoulos’ complaint fails to

state a claim upon which relief may be granted.   He fails to

state the legal basis for his claim and it is impossible to

discern from the complaint precisely who Papadopoulos alleges is

liable for which alleged misconduct.

     Additionally, it appears that this is one of many attempts

by plaintiff to seek monetary and injunctive relief concerning

an alleged conspiracy by the defendants.    As such, plaintiff’s

claims are barred by res judicata.   A search of the federal

Judiciary's Public Access to Court Electronic Records (PACER)

service reveals that plaintiff previously brought suit against

the defendants in complaints filed in the United States District

Court for the Southern District of New York and his claims

against the defendants were dismissed pursuant to 28 U.S.C.

1915(e).   See Papadopoulos v. Federal Bureau of Invesigation, et

al., No. 10-4574 (S.D.N.Y. Jun. 11, 2010), aff’d, No. 10-3217

(2d Cir. Dec. 30, 2010); Papadopoulos v. Alfonso Fanjul, et al.,

No. 10-4579-LAP (S.D.N.Y. Jun 11, 2010), aff’d, No. 10-3210 (2d

Cir. Dec. 30, 2010).   In 2011, plaintiff was barred from filing

any new in forma pauperis action in the Southern District of New

                                 4
York without first seeking permission from the Court.

Papadopoulos v. Alfonso Fanjul, et al., No. 10-4882-LAP

(S.D.N.Y. Feb. 8, 2011).

        The doctrine of res judicata bars a suit on a cause of

action which has been judicially determined on the merits in a

prior suit involving the same parties or persons in privity with

them.       “‘Under the federal law of res judicata, a final judgment

on the merits of an action precludes the parties from

relitigating claims that were raised or could have been raised

in that action.’”      Mather v. GSI Lumonics, Inc., 443 F.3d 123,

126 (1st Cir. 2005)(quotation omitted).          It applies if three

factors are present: “(1) a final judgment on the merits in the

earlier action; (2) an identity of the cause of action in both

the earlier and later suits; and (3) an identity of parties ...

in the two suits.”      Kale v. Combined Ins. Co. of Am., 924 F.2d

1161, 1165 (1st Cir. 1991).

        Here, a federal court in New York has already dismissed

suits based on the same allegations against the same defendants.2

Accordingly, the instant complaint is subject to dismissal for

failure to state a claim upon which relief may be granted and

under the principal of res judicata.



        2
       A dismissal for failure to state a claim constitutes a final judgment
on the merits for res judicata purposes. See Koolen v. Mortg. Elec.
Registration Sys., Inc., 953 F. Supp. 2d 348, 352 (D.R.I. 2013) (citing
Andrews–Clarke v. Lucent Tech., Inc., 157 F.Supp.2d 93, 99 (D. Mass. 2001)).

                                      5
     Although the court often affords pro se plaintiffs an

opportunity to amend a complaint in recognition that “basic

fairness, as well as ‘sound prudential reasons,’ counsel against

most uses of the power to dismiss cases sua sponte,” Gonzalez–

Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001), this

is one of those cases in which it “is crystal clear that the

plaintiff cannot prevail and that amending the complaint would

be futile.” Id. at 36–37.

                              ORDER

     Based on the foregoing, it is hereby Ordered that:

  1. Plaintiff’s motion (Docket No. 2) for leave to proceed in
     forma pauperis is ALLOWED.

  2. Plaintiff’s motion (Docket No. 3) and affidavit in support
     of OSC requesting preliminary injunction is DENIED.

  3. This action is DISMISSED pursuant to 28 U.S.C. §
     1915(e)(2)(B)(ii), and the clerk is directed to enter an
     Order of Dismissal.

SO ORDERED.
                               /s/ Patti B. Saris
                              PATTI B. SARIS
                              CHIEF UNITED STATES DISTRICT JUDGE




                                6
